IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40384
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE D. CUELLAR,

                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-99-CR-224-ALL
                       - - - - - - - - - -
                          April 6, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose D. Cuellar appeals his conviction of possession of

approximately 1600 pounds of marijuana with intent to distribute,

in violation of 21 U.S.C. § 841(a)(1).

     Cuellar contends that the evidence was insufficient to

support the knowledge element of his convictions, in that the

marijuana was concealed in trailer portion of his tractor-trailer

and that another man had had access to the trailer the day before

he was arrested.   The evidence was not insufficient to support


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40384
                                  -2-

Cuellar’s conviction.     See United States v. El-Zoubi, 993 F.2d

442, 445 (5th Cir. 1993); United States v. Cano-Guel, 167 F.3d

900, 904 (5th Cir. 1999).     Cuellar was the owner of the tractor

and was the lessee of the trailer.     The stories he told Border

Patrol agents and a drug-enforcement officer were somewhat

conflicting.     Cuellar’s general version of the events was

implausible:     It required the jury to believe that an unknown

drug-trafficker had somehow placed $1.3 million worth of

marijuana into his trailer, without having an idea of where

Cuellar might be taking it.     The jury was authorized to find that

Cuellar knew about the marijuana.     See United States v. Jones,

185 F.3d 459, 464 (5th Cir. 1999) (constructive possession of

drugs may be shown by control of vehicle in which drugs are

concealed), cert. denied, 121 S. Ct. 125 (2000).

     AFFIRMED.